
	
		II
		111th CONGRESS
		1st Session
		S. 465
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2009
			Mr. Dodd (for himself,
			 Mr. Cochran, Mr. Kennedy, Mr.
			 Casey, and Mr. Nelson of
			 Florida) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish a Semester of Service grant program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Semester of Service
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Throughout the
			 United States, there are pressing unmet human, educational, environmental, and
			 public safety needs.
				(2)Americans desire
			 to affirm common responsibilities and shared values, and join together in
			 positive experiences, that transcend race, religion, gender, age, ability,
			 region, income, and education.
				(3)Americans of all
			 ages can improve their communities and become more engaged citizens through
			 service to their communities.
				(4)When children and
			 other youth participate in service activities and see that they are able to
			 improve the lives of others, the youth are better able to control their own
			 lives in a positive way, avoiding risky behaviors, strengthening their
			 community connections, and becoming more engaged in their own education.
				(5)When youth
			 service is tied to learning objectives, that service is shown to decrease
			 alienation and behavior problems, and increase knowledge of community needs,
			 commitment to an ethic of service, and understanding of politics and
			 morality.
				(6)When service is
			 tied to what students are learning in school, the students make gains on
			 achievement tests, complete their homework more often, and increase their
			 attendance and grade point averages.
				(7)Service-learning
			 has been shown to reduce the achievement gap in schools.
				(8)Students who
			 engage in service-learning improve their communication skills, increase their
			 awareness of career possibilities, have a deeper understanding of social and
			 economic issues that face the Nation, and develop more positive workplace
			 attitudes, giving the students skills to be strong leaders.
				(9)82 percent of
			 students who participated in service-learning programs say their feelings about
			 attending high school became more positive as a result of
			 service-learning.
				(10)77 percent of students who participated in
			 service-learning programs and 66 percent of at-risk students who did not
			 participate in service-learning programs, say that service-learning had or
			 would have had a big effect on motivating them to work hard.
				(11)According to youth who have dropped out of
			 school, providing service-learning tops the list of ways schools can
			 improve.
				(12)Service-learning
			 gives students the opportunity to apply curricular knowledge and skills while
			 serving the community.
				(13)Research shows
			 that for every dollar spent on a service-learning project, $4 worth of service
			 is provided to the community involved.
				(14)65 percent of
			 all students find service-learning appealing but only 30 percent of schools
			 provide service-learning projects. In those schools, only 16 percent of
			 students are currently aware that service-learning projects are available to
			 them. 83 percent of all students say they would enroll in service-learning
			 projects if their schools had them.
				(15)Research
			 demonstrates that to provide enough time for students to become deeply involved
			 in service and for service projects to have a meaningful impact on student's
			 lives, projects should be of ample duration, typically at least a semester, and
			 include sufficient service hours, typically at least 70 hours.
				(b)PurposeThe
			 purposes of this Act are—
				(1)to offer youth
			 the chance to spend a semester in service to their communities for academic
			 credit in their junior or senior year of high school;
				(2)to teach civic
			 participation skills to youth and help youth see themselves as resources and
			 leaders for their communities;
				(3)to encourage youth, regardless of income or
			 ability, to engage in community service;
				(4)to provide
			 tangible benefits to the communities in which Semester of Service programs are
			 performed; and
				(5)to enhance the
			 social-emotional and academic development of youth participants.
				3.Semester of
			 service programsTitle I of
			 the National and Community Service Act of 1990 (42 U.S.C. 12511 et seq.) is
			 amended—
			(1)by redesignating subtitles F, G, H, and I
			 as subtitles G, H, I, and J, respectively;
			(2)by redesignating
			 sections 160 through 166 as sections 159A through 159G, respectively;
			 and
			(3)by inserting
			 after subtitle E the following:
				
					FSemester of
				service programs
						161.DefinitionsIn this subtitle:
							(1)Eligible
				agencyThe term
				eligible agency means a local educational agency, or a nonprofit
				organization working in partnership with a local educational agency.
							(2)Eligible
				entityThe term eligible entity means an individual
				school (including a designee of a school), or a nonprofit organization working
				in partnership with a school.
							(3)Eligible
				youthThe term eligible youth means a youth who will
				be enrolled in the junior or senior year of high school during the youth's
				participation for a semester of service referred to in section 163(f).
							(4)Local
				educational agencyThe term local educational agency
				has the meaning given the term in section 9101 of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 7801).
							(5)Youth
				participantThe term youth participant means a
				youth who is enrolled in the junior or senior year of high school and is a
				participant in a project carried out under this subtitle.
							162.Grants to
				eligible agencies
							(a)Grants
								(1)In
				generalThe Chief Executive Officer shall award grants on a
				competitive basis to eligible agencies to pay for the Federal share of the cost
				of carrying out community service programs, to support service-learning
				projects, including the district-level activities described in subsection
				(d).
								(2)Periods of
				grantsThe Chief Executive Officer shall award the grants for
				periods of 3 years. The Chief Executive Officer may renew the grants for not
				more than 2 additional periods of 3 years.
								(3)Grant
				amountThe Chief Executive Officer shall award such a grant to an
				eligible agency for a program in an amount not greater than the sum of—
									(A)the product
				obtained by multiplying $50 and a number equal to the number of eligible youth
				who will provide service under the program, as specified in the application
				described in subsection (b); and
									(B)an amount equal
				to 20 percent of the product determined under subparagraph (A), for school
				district-level activities.
									(b)ApplicationTo
				be eligible to receive a grant under this section for a community service
				program, an eligible agency shall submit an application to the Chief Executive
				Officer at such time, in such manner, and containing such information as the
				Chief Executive Officer may require, including information that—
								(1)describes the
				procedures and criteria the eligible agency will use for reviewing applications
				and awarding subgrants on a competitive basis under section 163 to eligible
				entities for service-learning projects, including how the eligible agency
				will—
									(A)ensure the
				classroom-based instruction component of service-learning projects is aligned
				with applicable State academic content standards; and
									(B)ensure
				service-learning project activities are tied to, where available, State
				service-learning standards;
									(2)describes the
				procedures and criteria the eligible agency will use to evaluate eligible
				entities' service-learning projects including, at a minimum, a description of
				the objectives and benchmarks the eligible agency will use to evaluate such
				projects; and
								(3)describes the
				steps the eligible agency will take to ensure that the service-learning
				projects funded will implement effective strategies, which steps shall include
				providing eligible entities with ongoing technical assistance, professional
				development, and training.
								(c)Applicant
				review
								(1)Selection
				criteriaThe Chief Executive Officer shall evaluate applications
				for grants under this section based on the quality, innovation, replicability,
				and sustainability of the programs proposed by the applicants.
								(2)Review
				panelsThe Chief Executive Officer shall employ review panels
				consisting of experts in the fields of service-learning, youth development, and
				education, and of youth seeking to be youth participants, in reviewing the
				applications.
								(3)Notification of
				applicantsIf the Chief Executive Officer rejects an application
				submitted under this section, the Chief Executive Officer shall promptly notify
				the applicant of the reasons for the rejection of the application.
								(4)Resubmission
				and reconsiderationThe Chief Executive Officer shall provide an
				applicant notified of rejection with a reasonable opportunity to revise and
				resubmit the application. At the request of the applicant, the Chief Executive
				Officer shall provide technical assistance to the applicant as part of the
				resubmission process. The Chief Executive Officer shall promptly reconsider an
				application resubmitted under this paragraph.
								(5)PriorityIn
				making grants under this section, the Chief Executive Officer shall give
				priority to eligible agencies that propose to give subgrants under this
				subtitle to eligible entities for schools that receive funds under part A of
				title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311
				et seq.).
								(d)Selection of
				district recipientsIn awarding grants under this section, the
				Chief Executive Officer shall ensure that programs are funded in a variety of
				geographic areas, including urban and rural areas.
							(e)School
				district-level activitiesAn eligible agency that receives a
				grant under this section may reserve up to the amount described in subsection
				(a)(3)(B) from the grant funds, for school district-level activities—
								(1)which shall
				include—
									(A)conducting
				outreach and dissemination of program-related information to ensure the
				broadest possible involvement of eligible entities and eligible youth in the
				program carried out under this subtitle;
									(B)providing
				technical assistance and professional development and training for personnel,
				to eligible entities that receive subgrants under section 163; and
									(C)conducting an
				evaluation of the projects carried out by eligible entities within the school
				district, submitting the results of the evaluation to the Chief Executive
				Officer, and widely disseminating the results locally; and
									(2)which may
				include—
									(A)hiring staff to
				administer the program carried out under this subtitle in the school district
				involved; and
									(B)using the results
				of the evaluation to compile information on best practices for such
				projects.
									(f)Federal
				share
								(1)In
				generalThe Federal share attributable to this subtitle of the
				cost of carrying out a program for which a grant is made under this section may
				not exceed—
									(A)90 percent of the
				total cost of the program for the first year for which the program receives
				assistance under this subpart;
									(B)80 percent of the
				total cost of the program for the second such year;
									(C)70 percent of the
				total cost of the program for the third such year; and
									(D)50 percent of the
				total cost of the program, for each such year thereafter.
									(2)CalculationIn
				providing for the remaining share of the cost of carrying out such a program,
				each recipient of a grant under this subtitle—
									(A)shall provide for
				such share through a payment in cash or in kind, fairly evaluated, including
				facilities, equipment, or services; and
									(B)may provide for
				such share through State or local sources, both public and private, or Federal
				sources (other than funds made available under the national service
				laws).
									(3)WaiverThe
				Chief Executive Officer may waive the requirements of paragraph (1) in whole or
				in part with respect to any such program in any fiscal year if the Chief
				Executive Officer determines that such waiver would be equitable due to a lack
				of available financial resources at the State or local level.
								163.Subgrants to
				eligible entities
							(a)Subgrants
								(1)In
				generalAn eligible agency that receives a grant under section
				162 shall use the grant funds to award subgrants on a competitive basis to
				eligible entities to pay for the cost of carrying out service-learning
				projects.
								(2)Periods of
				subgrantsThe eligible agency shall award the subgrants for
				periods of 3 years. Subject to subsection (c), the eligible agency may renew
				the subgrants for additional periods of 3 years.
								(3)Amounts of
				subgrantsThe eligible agency shall award such a subgrant to an
				eligible entity for a project in an amount equal to the product obtained by
				multiplying $50 and a number equal to the number of eligible youth who will
				provide service under the project, as specified in the application described in
				subsection (b).
								(b)ApplicationTo
				be eligible to receive a subgrant under this section for a project, an eligible
				entity shall submit an application to the eligible agency at such time, in such
				manner, and containing such information as the eligible agency may require,
				including information that—
								(1)describes the
				manner in which the entity will—
									(A)recruit and
				engage eligible youth, including students with disabilities and English
				language learners, as applicable;
									(B)engage a variety
				of entities and individuals, such as youth organizations, elected officials,
				civic groups, nonprofit organizations, media partners, and other entities
				within the community, including participants in any other project carried out
				under the national service laws, to work with the entity to provide field
				opportunities as part of the project;
									(C)recruit service
				sponsors for field activities carried out through the project, including
				nonprofit organizations, businesses, youth organizations, institutions of
				higher education, and entities that carry out national service programs under
				the national service laws;
									(D)(i)ensure that the youth
				participants in the project engage in service-learning for a minimum of 70
				hours over a minimum of 12 weeks; and
										(ii)ensure that at least 24 hours of
				the minimum 70 hours are spent participating in field-based activities;
										(E)ensure that
				project activities are tied to, where available, State service-learning
				standards;
									(F)provide a weekly
				classroom-based instruction component of the project, integrated into the
				regular curriculum of the school involved and aligned with applicable State
				academic content standards;
									(G)ensure that youth
				participants will receive academic credit, for the time spent in the classroom
				and in the field for the project, equivalent to the academic credit for any
				class of equivalent length and with an equivalent time commitment;
									(H)involve youth
				participants in the project in the design and planning of the project;
									(I)promote
				leadership development and build an ethic of civic responsibility among the
				youth participants;
									(J)provide training,
				which may include life skills, financial education, and employment training, in
				addition to training concerning the specific community service to be provided
				through the project, for the youth participants;
									(K)provide
				team-oriented, adult-supervised experiences through the project;
									(L)ensure youth
				participants engage in reflection and evaluation; and
									(M)provide
				opportunities for youth participants to demonstrate their successes and teach
				other youth;
									(2)describes how the
				eligible entity will annually establish benchmarks for academic, social, and
				behavioral objectives, and annually conduct an evaluation to measure progress
				toward the benchmarks; and
								(3)provides an
				assurance that the eligible entity will annually make the results of such
				evaluation available to the eligible agency.
								(c)Continued
				eligibilityTo be eligible to receive funds under this section
				for a second or subsequent year of a subgrant period, an eligible entity shall
				demonstrate that the entity has met the benchmarks for the objectives described
				in subsection (b)(2).
							(d)Permissible
				uses of fundsThe eligible entity may use the subgrant funds to
				pay for—
								(1)developing or
				acquiring service-learning curricula for the project, to be integrated into
				academic programs, including making accommodations for students with
				disabilities and English language learners;
								(2)establishing
				objectives and benchmarks, conducting evaluations, and making evaluation
				results available;
								(3)conducting
				outreach and dissemination of project-related information to ensure the
				broadest possible involvement of eligible youth and community partners in the
				project;
								(4)carrying out
				basic implementation of the service-learning project, including the purchase or
				rental of materials needed to complete the field or classroom component of the
				service-learning involved;
								(5)carrying out
				planning activities at the start of each semester in which the project is
				carried out;
								(6)providing
				supplemental pay to staff who administer the project; and
								(7)recognition and
				awards.
								(e)Service
								(1)Eligible
				service categoriesThe eligible entity may use the subgrant funds
				to carry out a service-learning project that meets unmet human, educational,
				environmental, or public safety needs and that includes a classroom-based
				instruction component aligned with applicable State academic content standards,
				and project activities tied to, where available, State service-learning
				standards.
								(2)Ineligible
				service categoriesThe eligible entity may not use the subgrant
				funds for service prohibited under section 132(a).
								(f)ParticipationYouth
				participants may participate in service-learning projects under this subtitle
				for not more than 2 semesters of service, as defined by the Chief Executive
				Officer.
							164.Indian tribes
				and territoriesThe Chief
				Executive Officer shall reserve not more than 3 percent of the funds
				appropriated under section 501(a)(4) for a fiscal year, for grants made on a
				competitive basis to Indian tribes, organizations serving Native Hawaiians (as
				defined in section 625 of the Older Americans Act of 1965 (42 U.S.C. 3057k)),
				the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
				the Northern Mariana Islands. The Chief Executive Officer shall issue
				regulations specifying how an entity receiving a grant under this section shall
				use the grant funds to carry out a program under this subtitle.
						165.National
				quality and outreach activitiesThe Chief Executive Officer shall reserve
				not more than 4 percent of the funds appropriated under section 501(a)(4) for a
				fiscal year and use the reserved funds, either directly or through grants and
				contracts to organizations with experience in semester-based service-learning
				programs, to—
							(1)provide technical
				assistance and training to recipients of grants and subgrants under this
				subtitle;
							(2)conduct outreach
				and dissemination of program-related information to ensure the broadest
				possible involvement of eligible agencies, eligible entities, organizations,
				and eligible youth in programs under this subtitle; and
							(3)carry out other
				activities designed to improve the quality of programs under this
				subtitle.
							166.National
				evaluation
							(a)ReservationThe Chief Executive Officer shall reserve
				not more than the greater of $500,000 or 1 percent of the funds appropriated
				under section 501(a)(4) for a fiscal year—
								(1)to arrange for an
				independent evaluation of eligible agency programs carried out under this
				subtitle, to be conducted in the third year of each grant period in which the
				programs are implemented; and
								(2)to ensure that
				the results of the evaluation are widely disseminated.
								(b)ReportThe
				Chief Executive Officer shall annually submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				Labor of the House of Representatives, a report concerning the results of the
				evaluations conducted under subsection (a). Such reports shall also contain
				information on the models and best practices and any other findings or
				recommendations developed by the Chief Executive Officer based on such
				evaluations.
							167.ConstructionAn individual participating in service in a
				program described in this subtitle shall not be considered to be an employee
				engaged in employment for purposes of the Fair Labor Standards Act of 1938 (29
				U.S.C. 201 et
				seq.).
						.
			4.Authorization of
			 appropriations and availabilitySection 501(a) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12681(a)) is amended—
			(1)by redesignating paragraph (4) as paragraph
			 (5); and
			(2)by inserting
			 after paragraph (3) the following:
				
					(4)Subtitle
				FThere are authorized to be appropriated to carry out subtitle
				F, $200,000,000 for fiscal year 2010 and such sums as may be necessary for each
				subsequent fiscal year.
					.
				
			5.Conforming
			 amendments
			(a)Redesignation
			 of subtitles
				(1)Section 118(a) of
			 the National and Community Service Act of 1990 (42 U.S.C. 12551(a)) is amended
			 by striking subtitle H and inserting subtitle
			 I.
				(2)Section 122(a)(2)
			 of such Act (42 U.S.C. 12572(a)(2)) is amended by striking subtitle
			 I and inserting subtitle J.
				(3)Section
			 193A(f)(1) of such Act (42 U.S.C. 12651d(f)(1)) is amended by striking
			 subtitles C and I and inserting subtitles C and
			 J.
				(4)Section 501(a)(2)
			 of such Act (42 U.S.C. 12681(a)(2)) is amended—
					(A)in the paragraph
			 heading, by striking Subtitles c, d, and h and inserting
			 Subtitles c, d, and
			 i;
					(B)in subparagraph
			 (A), by striking subtitles C and H and inserting
			 subtitles C and I; and
					(C)in subparagraph
			 (B), by striking subtitle H and inserting subtitle
			 I.
					(b)Redesignation
			 of sections
				(1)Section 155(d)(3)
			 of such Act (42 U.S.C. 12615(d)(3)) is amended by striking section
			 162(a)(3) and inserting section 159C(a)(3).
				(2)Section 156(d) of
			 such Act (42 U.S.C. 12616(d)) is amended by striking section
			 162(a)(3) and inserting section 159C(a)(3).
				(3)Section 159(c) of
			 such Act (42 U.S.C. 12619(c)) is amended—
					(A)in paragraph
			 (2)(C)(i), by striking section 162(a)(2) and inserting
			 section 159C(a)(2); and
					(B)in paragraph (3),
			 by striking section 162(a)(2)(A) and inserting section
			 159C(a)(2)(A).
					(4)Section
			 159B(b)(1)(B) of such Act (as redesignated by section 3(2)) is amended by
			 striking section 162(a)(3) and inserting section
			 159C(a)(3).
				(c)Redesignation
			 of appropriation provisionsSection 126(a)(1) of the National and
			 Community Service Act of 1990 (42 U.S.C. 12576(a)(1)) is amended by striking
			 section 501(a)(4) and inserting section
			 501(a)(5).
			(d)Table of
			 contentsThe table of contents in section 1(b) of the National
			 and Community Service Act of 1990 is amended, in the items relating to title I
			 of that Act—
				(1)in the item
			 relating to the subtitle header for subtitle I, by striking
			 Subtitle
			 I and inserting Subtitle J;
				(2)in the item
			 relating to the subtitle header for subtitle H, by striking
			 Subtitle
			 H and inserting Subtitle I;
				(3)in the item
			 relating to the subtitle header for subtitle G, by striking
			 Subtitle
			 G and inserting Subtitle H;
				(4)in the item
			 relating to the subtitle header for subtitle F, by striking
			 Subtitle
			 F and inserting Subtitle G;
				(5)by redesignating
			 the items relating to sections 160 through 166 as the items relating to
			 sections 159A through 159G, respectively; and
				(6)by inserting
			 after the items relating to subtitle E the following:
					
						
							Subtitle F—Semester of service programs
							Sec. 161. Definitions.
							Sec. 162. Grants to eligible agencies.
							Sec. 163. Subgrants to eligible entities.
							Sec. 164. Indian tribes and territories.
							Sec. 165. National quality and outreach activities.
							Sec. 166. National evaluation.
							Sec. 167.
				Construction.
						
						.
				
